Citation Nr: 1033378	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1974 to 
December 1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a March 2009 hearing conducted at the RO.  
A transcript of the hearing is of record. 

This case was brought before the Board in April 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1.	The Veteran's service-connected hemorrhoids are no more than 
mild to moderate; there is no competent evidence of large or 
thrombotic internal or external hemorrhoids.

2.	The Veteran experiences no more than occasional moderate 
drainage or fecal leakage; occasional involuntary bowel 
movements are not shown.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but not greater, 
for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7332, 
7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in June 2006.  The RO's 
April 2006 and June 2008 notice letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the letters 
advised him what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
April 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the claims 
file.  Post-service VA and private treatment records and reports 
have also been obtained.  The Veteran has not identified any 
additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to assist the Veteran in 
obtaining records has been satisfied.  The Veteran was afforded 
VA examinations in June 2006 and June 2009.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

As noted above, the Veteran's claim was remanded in April 2009 in 
order to afford him a VA examination in conjunction with the 
instant claim.  This examination was conducted in June 2009.  The 
June 2009 VA examination is adequate for the purposes of rating 
the disability on appeal, as it involved a review of the claims 
file and physical examination of the Veteran.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the June 
2009 VA examination addressed the issues raised by the Board in 
its April 2009 remand.  As such, the Board finds there has been 
substantial compliance with its prior remand, and adjudication of 
the instant case may proceed.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service connected hemorrhoids are evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2009).  He contends his hemorrhoids have increased in 
severity and, as such, a compensable evaluation is warranted.

Pursuant to Diagnostic Code 7336, a noncompensable evaluation is 
assigned for hemorrhoids that are mild or moderate in degree.  A 
10 percent evaluation is assigned for hemorrhoids which are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A maximum 20 percent evaluation 
is assigned for internal or external hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2009).

The Board notes that Diagnostic Code 7332, pertaining to 
impairment of sphincter control, is also applicable in the 
instant appeal.  Under Diagnostic Code 7332, a noncompensable 
evaluation is warranted where the rectum and anus are healed or 
with slight impairment of sphincter control, without leakage.  
Constant slight, or occasional moderate leakage warrants a 10 
percent evaluation.  A 30 percent evaluation is warranted where 
there is occasional involuntary bowel movements, necessitating 
wearing of pad.  A 60 percent evaluation is warranted with 
extensive leakage and fairly frequent involuntary bowel 
movements.  Finally, a 100 percent evaluation is warranted with 
complete loss of sphincter control.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2009).

After reviewing the evidence of record, the Board finds that an 
evaluation of 10 percent, but not greater, is warranted for the 
Veteran's hemorrhoids under Diagnostic Code 7332.  In this 
regard, the Board initially finds that the Veteran's disorder is 
no more than mild or moderate in severity.  A June 2006 VA 
examination report notes the Veteran suffered from benign 
internal/external hemorrhoids, with frequent soreness five to six 
times weekly and recurrent swelling and itching.  Likewise, a 
June 2009 notes the Veteran complained of frequent anal itching, 
bleeding approximately two to three times a week and some pain.  
There is no evidence of thrombosis, fissures or anemia.  

However, the Board observes both the June 2006 and June 2009 VA 
examination reports reflect the Veteran experiences occasionally 
involuntary anal leakage which necessitates wearing a pad.  
Further, the June 2009 VA examination report attributes this 
occasional leakage to the Veteran's history of hemorrhoids.  As 
such, the Board finds a 10 percent evaluation is warranted 
pursuant to Diagnostic Code 7332, pertaining to impairment of 
sphincter control.  However, an evaluation in excess of 10 
percent is not warranted, as while the Veteran experiences 
occasional leakage or involuntary discharge, there is no evidence 
he suffers from occasional involuntary bowel movements, a symptom 
contemplated by a 30 percent evaluation.

Based on the foregoing, the Board concludes that the criteria for 
an evaluation of 10 percent, but not greater, for hemorrhoids is 
warranted.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a higher 
evaluation for the Veteran's service-connected hemorrhoids.  The 
Board has also considered the applicability of the benefit of the 
doubt doctrine.  However, as a preponderance of the evidence is 
against assigning an evaluation in excess of 10 percent for 
hemorrhoids, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
this disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

An evaluation of 10 percent, but not greater, for hemorrhoids is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


